Citation Nr: 0506490	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  98-17 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active duty service from November 1942 to 
November 1945.  He was a prisoner of war of the German 
Government from February 1944 to January 1945.  He died in 
December 1988.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, in which the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

The Board notes that in September 1989, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  There was no appeal, and the RO's September 
1989 decision became final.  See 38 U.S.C.A. § 7105(c).  In 
May 1998, the appellant filed to reopen her claim.  In 
September 1998, the RO reopened the appellant's claim and 
denied it on the merits.  Despite the RO's denial of the 
claim on the merits, the Board must consider whether new and 
material evidence has been submitted.  Barnett v. Brown , 83 
F.3d 1380 (Fed. Cir. 1996).

When a provision of law or regulation creates a new basis of 
entitlement to veterans' benefits through the liberalization 
of the requirements for entitlement to benefits, a claim 
under the new law is a claim separate and distinct from the 
claim previously denied prior to the liberalizing law or 
regulation.  See Spencer v. Brown, 4 Vet. App. 283 (1993); 
aff'd 17 F. 3d 368 (Fed. Cir. 1994).  In this case, the 
veteran was a former prisoner of war (POW).  Subsequent to 
the RO's September 1989 decision, liberalizing laws and 
regulations were enacted governing the law as it relates to 
POWs was liberalized under Pub. L. No. 97-37, 95 Stat. 935-37 
(codified at 38 U.S.C.A. § 1112(b)).  The appellant is 
therefore considered to have filed a new claim, and the Board 
finds that she is entitled to have her claim for service 
connection for the cause of the veteran's death reopened and 
decided following a de novo review of the evidence.  See 
Spencer, supra.  Thus, the title page of this decision 
reflects the issue on appeal.

This case was currently before the Board in December 2000 and 
remanded for additional development and adjudication.  

In January 2005, the appellant submitted additional evidence 
without a signed waiver of initial consideration by the 
agency of original jurisdiction (AOJ).  The evidence received 
consists of an original copy of the veteran's death 
certificate.  Such evidence is duplicative in nature and has 
previously been considered by the AOJ, therefore the Board 
finds that a remand for RO consideration in the first 
instance is not warranted.


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
December 1988, at the age of 76, as a result of 
cardiopulmonary arrest due to or as a consequence of 
hyperkalemia.  The autopsy protocol concluded that the 
veteran had generalized atherosclerotic change, congestive 
heart failure, remote pyelonephritis, arterio 
arteriolonephrosclerosis, hypertensive encephalopathy and 
remote histoplasmosis.

2.  At the time of the veteran's death, service connection 
was in effect for conversion reaction rated as 50 percent 
disabling.

3.  The veteran was a POW, but there is no indication he 
experienced localized edema or other signs of cardiovascular 
disease during his captivity.

4.  The veteran's heart disease did not initially manifest 
until decades after his service in the military had ended and 
is unrelated to his military service, including his having 
been a POW, or his service-connected conversion reaction; and 
he did not have any disability of service origin that 
contributed substantially and materially to his death, or 
hastened it, or otherwise aided or lent assistance to it.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a condition incurred or aggravated during service.  38 
U.S.C.A. §§ 1310, 3501, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as  Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In May 1998, the appellant filed application to reopen a 
claim for service connection for cause of the veteran's 
death.  A rating action in September 1999 reopened and denied 
the appellant's claim.  She filed a timely appeal.  In a July 
2001 letter, the RO informed the appellant of the 
requirements of VCAA as it pertained to her claim.  In the 
December 2002 supplemental statement of the case, she was 
provided with the applicable law and regulations regarding 
VCAA.

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

In determining that service connection is not justified on a 
direct or presumptive basis, the Board acknowledges the 
veteran's status as a POW.  Such status entitles him to 
additional presumptions as outlined under 38 C.F.R. § 
3.309(c).  Under this provision, service connection may be 
presumptively found if one of 15 specified conditions is 
shown at any time following service.  Among the listed 
diseases is beriberi heart disease, which is noted to include 
ischemic heart disease in cases where a former POW 
experienced localized edema while in captivity.  38 C.F.R. 
§ 3.309(c) (2004).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2004).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2004).


Factual Background

The death of the appellant's late husband was caused by 
cardiopulmonary arrest secondary to hyperkalemia.  The 
autopsy protocol concluded that the veteran had generalized 
atherosclerotic change, congestive heart failure, remote 
pyelonephritis, arterio arteriolonephrosclerosis, 
hypertensive encephalopathy and remote histoplasmosis.  It is 
the appellant's contention that her husband developed heart 
disease as a result of being a prisoner of war while serving 
in the Armed Forces during World War II.

The service department has certified that the veteran was a 
prisoner of war (POW) from February 14, 1944 to January 3, 
1945.  Thus, the veteran's 11-month captivity as a POW 
qualifies him for presumptions as a former POW.  

The veteran's service medical records are negative for 
complaints or findings of any heart disorder.  At his 
November 1945 discharge examination, the veteran's feet and 
cardiovascular system were within normal limits.  A chest X-
ray was negative.  The veteran's blood pressure was 124/76.  
The veteran noted that he had not incurred any wound, injury, 
or disease that had been incurred in the line of duty.  

Post service records include VA and private medical records, 
which together cover the period from 1948 to 1988.

On examination in 1948, the veteran's primary complaints were 
of neuropsychiatric symptoms including nervousness, insomnia, 
weakness and exhaustion, diagnosed as anxiety reaction.  On 
examination in May 1949, the heart and arteries were normal 
and no complaints or findings were recorded relating to heart 
disease.  An electrocardiogram in 1949 showed sinus 
tachycardia but was otherwise normal.  Examination revealed 
no gross deformities or limitation of motion of any joint and 
there was no evidence of edema of the extremities.  

In 1972, the veteran was diagnosed with coronary artery 
disease, hypertensive vascular disease, coronary 
arteriosclerotic with angina, arteriosclerosis obliterans of 
both lower extremities with intermittent claudication, and 
mild essential hypertension.  Physical examination in 1973 
showed the veteran had no symptoms of transient ischemic 
attacks.  Coronary and carotid angiograms showed severe 
arteriosclerotic disease in all of the arterial system.  

In September 1983, the veteran underwent a POW protocol 
examination.  On a former POW medical history completed at 
the time, the veteran reported blisters, numbness or weakness 
of the arms or legs, and diarrhea during captivity, but 
denied having beriberi.  He also denied having the following 
problems during captivity: chest pain, rapid, skipped, or 
missed heartbeats, frostbite, trenchfoot or swelling in the 
joints, legs, feet, or muscles.  He was diagnosed with 
coronary artery insufficiency, hypertensive cardiovascular 
disease, and moderate ASHD.

Records from the veteran's terminal hospitalization at the 
University of Tennessee Medical Center in 1988 show that he 
was initially admitted in October with severe angina and 
cardiac arrest.  He also had significant renal insufficiency, 
which later improved.  In the emergency room he was found to 
have complete heart block and a heart rate of around 30.  He 
was severely hypokalemic with potassium hypotension 
unresponsive to pressors and had cardiopulmonary arrest.  He 
was successfully resuscitated.  On November 9, 1988 he 
underwent four-vessel bypass surgery.  His hospital course 
was complicated by an anteroseptal myocardial infarction.  He 
was discharged on November 26, 1988 with the diagnosis of 
severe ischemic heart disease with bypass surgery.  On 
December 8, 1988 he returned to the emergency room in full 
cardiac arrest with asystole.  He was resuscitated 
successfully and brought into a wide complex heart rhythm, 
was intubated and placed on a ventilator.  The clinical 
impression was known severe coronary artery disease and 
status postoperative coronary bypass surgery, representing 
with cardiac arrest with hypokalemia.  The veteran did not 
improve and was taken off the respirator at the family's 
request on December 10, 1988.  

A certificate of death indicates that the veteran died in 
December 1988.  The immediate cause of death was 
cardiopulmonary arrest secondary to hyperkalemia.
The autopsy protocol noted that the veteran had generalized 
atherosclerotic change, congestive heart failure, remote 
pyelonephritis, arterio arteriolonephrosclerosis, 
hypertensive encephalopathy and remote histoplasmosis.  

Analysis

After a review of all the evidence of record, the Board finds 
that neither the death certificate nor any other medical 
evidence of record identifies the veteran's service-connected 
conversion reaction, as having caused or in any way 
contributed to his death.  

The initial question is whether service connection is 
warranted for cardiovascular disease ultimately identified by 
autopsy as having caused the veteran's death.  There is no 
competent evidence that a cardiovascular disorder was 
manifested in service, so as to establish service connection 
based on onset or aggravation in service.  No doctor has 
opined that the veteran's death as a result of cardiovascular 
disease was related to the veteran's service.  Postservice 
medical records provide no basis for establishing a causal 
link between the death-causing disease and service.  

The remaining question is whether service connection is 
warranted for the disability identified on the autopsy 
report, that is, ASHD, which may be considered a form of 
ischemic heart disease.  

The evidence clearly establishes that the veteran was a 
former POW and was confined for approximately 11 months.  
Private medical records dated in the early 1970s indicate the 
veteran was diagnosed with severe coronary arteriosclerosis 
and history of angina.  Consequently, if the evidence 
establishes that the veteran had localized edema during his 
captivity, presumptive service connection is warranted.

In this case, the veteran's service medical records contain 
no complaint, history or finding of heart disease of any kind 
or of localized edema during his period of captivity.  Nor is 
there any medical evidence of heart disease within the 
initial post-service year to a compensable degree.  The 
appellant believes that the veteran's death was related to 
service, including his experiences as a POW.  She maintains 
that he did suffer swelling of the legs and feet while a POW.  
However in light of the bare assertion without any 
evidentiary support in the record and in the absence of any 
record of edema during captivity or any pertinent statement 
by the veteran of such during his life time, there simply is 
no medical evidence substantiating this allegation.  And 
since the appellant is a layperson, she simply does not have 
the medical expertise or training necessary to give a 
competent probative opinion on this determinative issue of 
causation.  Therefore, her allegations, alone, are 
insufficient to support her claim, and her appeal must be 
denied.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).

Accordingly, the preponderance of the evidence is against 
finding that the veteran suffered ischemic heart disease, 
resulting from his POW experience.  Under such circumstances, 
application of the benefit of the doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


